Citation Nr: 0515451	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945, and from November 1951 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that this is a contested claim.  See 38 
C.F.R. § 19.100 (2004).  Although the RO has complied with 
the notice procedures applicable in such cases, the veteran's 
former attorney has submitted no evidence or argument on this 
matter.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In April 2005, the veteran and his spouse appeared before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing held at the RO in Portland, Oregon.


REMAND

This matter comes to the Board from a July 2002 RO decision 
which determined that the veteran's former attorney was 
entitled to 20 percent of past due benefits paid to the 
veteran as a result of a May 2002 Board decision granting an 
earlier effective date for the award of service connection 
for ulcerative colitis.  The veteran has duly appealed the 
July 2002 determination, claiming that his attorney is not 
entitled to payment as the veteran fired him prior to the 
issuance of the May 2002 Board decision.  

A review of the record shows that in a July 1966 decision, 
the Board denied service connection for ulcerative colitis.  
In a May 1975 decision, the Board found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for ulcerative colitis.  In a March 1997 
decision, the Board reopened the claim of service connection 
for ulcerative colitis based on the receipt of new and 
material evidence and granted service connection for that 
disability.  

In a July 1997 rating decision, the RO effectuated the 
Board's March 1997 decision granting service connection for 
ulcerative colitis, and assigned an initial 100 percent 
rating for that disability, effective December 15, 1987.  

The veteran appealed the RO's July 1997 decision, arguing 
that an earlier effective date was warranted.  In a May 2000 
decision, the Board granted an earlier effective date of 
October 5, 1984, for the award of service connection for 
ulcerative colitis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), arguing 
that an effective date earlier than October 1984 was 
warranted.  In January 2001, the veteran retained the 
attorney to represent him in connection with his appeal to 
the Court.  Of record is a fee agreement signed by the 
veteran and his attorney specifying that in the event of a 
Court-ordered remand, the agreement would include 
representation of the veteran before the Board and the RO.  
In exchange for representation, the veteran agreed to pay a 
fee equal to 20 percent of the total amount of any past-due 
benefits awarded by VA.  The agreement specified that the 
veteran could discharge the attorney at any time.  

Of record are copies of the pleadings submitted by the 
veteran's attorney to the Court.  The pleadings note that the 
veteran was copied on this correspondence.  

In October 2001, the Court issued an order vacating the May 
2000 Board decision to the extent that it denied an effective 
date earlier than October 1984 for the award of service 
connection for ulcerative colitis and the matter was remanded 
to the Board for readjudication.

In a May 2002 decision, the Board granted an earlier 
effective date of September 15, 1977, for the award of 
service connection for ulcerative colitis.  

After effectuating the Board's decision, in a July 2002 
letter, the RO notified that veteran that he had been awarded 
past due benefits in the amount of $62,033.76, as a result of 
the Board's May 2002 decision.  He was advised that under the 
January 2001 fee agreement with his attorney, 20 percent of 
the past due benefits, or $12,406.75, would be withheld and 
paid to his attorney.  

The veteran appealed the RO's determination.  In his August 
2002 notice of disagreement, he claimed that the $12,406.76 
in past due benefits withheld for his attorney belonged to 
him.  He further claimed that he had advised his attorney in 
four separate letters that "I did not want him to represent 
me, and he never answered any of my 4 letters."  

In an October 2002 letter, the RO asked the veteran to 
provide copies of the letters he had sent to his attorney 
stating that he no longer required representation.  The 
veteran did not respond to the RO's request.

In his May 2003 substantive appeal, the veteran claimed that 
he "never signed any paperwork from his [attorney's] office, 
and I did not hire him to work on my claim through VA.  I 
worked on my claim myself and represented myself throughout 
the entire claims process."  

In April 2005, the veteran testified at a Board hearing at 
the RO.  He stated that he had initially contacted his 
attorney after seeing an advertisement.  The veteran 
testified that after the attorney agreed to take his case, 
"I wrote back to him and said I changed my mind, I don't 
want you to take my case and I wrote back at least half a 
dozen times and I never heard an answer from him, just that 
one time, that's all."  The veteran acknowledged that he may 
have signed a fee agreement with his attorney, but maintained 
that at sometime thereafter, he told the attorney that he no 
longer desired representation.  The veteran could not 
remember when he had fired his attorney.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he is to provide and what part 
VA will attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA must also advise 
a claimant to identify any additional information that he 
feels would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  In this case, it 
does not appear that the veteran received the required 
notification.  

In addition, under the VCAA, VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the veteran claims that he wrote 
between four and six letters to his attorney indicating that 
he no longer desired representation.  In light of the facts 
of this case, an attempt must be made to obtain a copy of 
these letters, if in existence.  

For the reasons set forth above, this matter is remanded for 
the following:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The RO should contact the veteran and 
his former attorney and ask them to 
submit copies of any letters in their 
possession which indicate that the 
veteran terminated his attorney's 
representation prior to the May 2002 
Board decision.  

3.  The RO should the review the claim.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran the appropriate period of time to 
respond.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	Ronald W. Scholz
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

